DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (5406983) in view of Strunk (2013/0192708).  The reference to Chambers discloses the recited pipeline for conveying fluids or solids (title; col 1, lines 9-14 discusses oil which is a fluid), comprising a metallic pipe (12; made of steel which is a metal; col 5, lines 11-42) having an inner wall (22; figures 1 and 2; col 5, lines 43-55) and a tubular lining (26; fig 1) made of plastic arranged on the inner wall (col 5, lines 43-55), wherein a wall structure with the lining and the metallic pipe is configured to be electrically conductive, and a specific volume resistance Rv of the pipeline of a specific amount (the use of polyester in col 4, lines 23-30 is discussed and that such is a composite material with additives that can include carbon).   The reference to Chambers disclose all of the recited structure with the exception of making the plastic electrically conductive to a specific amount of Rv of the pipeline.  The reference to Strunk discloses that it is old and well known in the art of pipes to convey volatile materials such as gas an liquids [0002-0003] are known, and that the metal used to form the pipe can be stainless steel [0130], that conductive resins can be used [0133], and where such can be achieved with a first resin layer 204, a metal layer 206, and a second resin layer 208 [0135], where the metal layer can be an expanded metal foil layer 206 [0137], and in paragraphs [0143-0148] discusses use of conductive resins of varying amounts of resistivity based on its intended function, where values are seen below 108 ohm-m at least in some of the embodiments for certain functions.  It would have been obvious to one skilled in the art to modify the plastic tubular lining in Chambers by providing the plastic with conductivity meeting a certain value of resistivity as suggested by Strunk where such would allow for the device to dissipate charge and make the device safer to use, and that the specific amount of resistivity is obvious to use routine experimentation to optimize based on the intended use of the pipe piece.  
With respect to claims 2, and 3, such set forth a different amount of resistivity which is also covered by the teachings of Chambers in view of Strunk for the same reasons as claim 1 it would have been obvious to use routine experimentation to optimize the resistivity values based on the intended function of the layer and amount of resistance it needs to meet the needs of the user as such is an obvious choice of mechanical expedients and identified as a value that can be selected in the teachings of Strunk mentioned above.
With respect to claim 4, as set forth above Chambers teaches using polyester for the plastic.
With respect to claim 5, the lining is fixed to the metallic pipe by mechanical fastening means made of metal (the reference to Chambers teaches a portion or ends 16, 18 of member 12 which is made of metal so portions 16,18 are metal as well, can be provided with holes 20 which act to hold the plastic in place when the plastic is molded around the metal thereby being a mechanical fastening means that is made of metal to fix the lining 26 to the metallic pipe 14; figs 1, 2).
With respect to claim 6, the lining is bonded to the metallic pipe (as discussed above the plastic is molded onto the metal pipe 12 and therefore would be bonded to it).
With respect to claim 7, the lining is held in a clamping manner in the metallic pipe without mechanical fastening means (the embodiment of fig 3 of Chambers shows the plastic member 126 clamping about a portion of the metal pipe 112 near 120, this is different than the mechanical fastening of the embodiment of figure 1).  
With respect to claims 8-11 recite variables including contact force, resistance based on specific criteria, and thicknesses of layers, however, such are considered merely choices of mechanical expedients where as set forth above resistances of the materials would be obvious to select based on the needs of the user, and likewise any contact force, or thicknesses of the layers are merely choices of mechanical expedients as well and it would have been obvious to one skilled in the art to use routine experimentation to optimized these values based on the intended use, strength requirements, and thicknesses to ensure the materials meet the strength requirements as such only require routine skill in the art to optimize to insure the pipe piece does not fail which would lead to leaks.
With respect to claim 12, an insert made of metal is arranged in the lining (Chambers teaches the use of fabrics, fibers and mats at least, but not a metal insert). As set forth above Strunk teaches an insert 206 of expanded metal can be provided in the liner layer between layers of plastic, and that such is equivalent to tapes, wires, strands, meshes and braids [0137].  It would have been obvious to one skilled in the art to modify the liner of Chambers by substituting an expanded metal insert in place of the fibers or woven members as suggested by Strunk where such teaches this is an equivalent material used in place of woven layers and that such provides the desired amount of resistivity to the plastic and would thereby insure the needed amount of resistivity is achieve, while still providing strength to the layer as such is a known equivalent used for the benefits known for the different materials.
With respect to claim 13, as set forth above Chambers does not teach an expanded metal insert, but such is taught by the combination with Strunk as set forth in claim 12 and would be obvious for the same reasoning.  
With respect to claim 14, Chambers discusses the pipe is made of steel, and it is considered an obvious choice of mechanical expedients to use stainless steel as such is known to be resistant to rust and in oil pipes they are often in marine environments and it would have been an obvious choice of mechanical expedients to use stainless steel in water environments to prevent rust of the metal layer as is old and known in the art.
With respect to claim 15, once modified the reference to Chambers would have been obvious in view of Strunk to form the pipe having different specific surface resistances, therefore this claim is covered by the rejection to claims 1-3 for the same reasons as set forth above.
With respect to claim 16, once modified the reference to Chambers would have been obvious in view of Strunk to form the pipe having different specific surface resistances, therefore this claim is covered by the rejection to claims 1-3 and 9 for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Chamberland, Bothwell, Appel, and Schmoock disclosing state of the art metal pipes, some with plastic liners, and conductive plastic layers.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH